Opinion and Order:
Petitioners have three children, ages seven, four and two years. They propose to relinquish their parental rights and obligations and have the children's paternal grandparents adopt them. The hearing was held on August 18, 1995.
The grandparents brought up several natural children, who are now grown raising their own families and, except for this son, live outside American Samoa. As the natural parents' children were bom, the grandparents took each one to raise, and although the grandmother spends considerable time with her other children, they and their grandchildren are now significantly and strongly attached as a family unit.
The natural parents are unemployed and without any substantial income, a perennial situation prompting the decision to establish the present living arrangements. The natural father now plans to continue his higher education. The existing family order is surely permissible and is probably the most practical solution for the immediate future. However, formal adoptions based principally on impecunious circumstances are not in the children's best interests, the overriding concern.
Sooner or later, the children and natural parents will likely face conditions in their lives in which they will realize that reunion in the usual family structure will be the most fitting, and perhaps necessary, resolution in the children's best interests.
The petitions are denied for these reasons.
*53It is so ordered.